    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

       In re:                                                 Chapter 11

       GREYLOCK CAPITAL ASSOCIATES,                           Case No. 21-22063 (ROD)
       LLC,
                                                              AFFIDAVIT OF SERVICE
                                       Debtor.

   STATE OF NEW YORK                                 )
                                                     ) ss.:
   COUNTY OF KINGS                                   )

   LEAH KHALIL, being duly sworn, deposes and says:

   On March 2, 2021, I served the following papers on those person listed on the annexed Service
   List, [ l] by first class mail, by depositing said papers, in a first class, postpaid, properly addressed
   wrapper, in a post office or official depository under the exclusive care and custody of the United
   States Postal Service within the State of New York, and (2) by emailing a copy of said papers to
   the addresses indicated in the Service List:

   •     Application to Employ Amini LLC as Counsel Nunc Pro Tune to Petition Date (ECF Doc. #34)




                                        {       ,.,.,
   Sworn to before me this,                          day
   of March, 202 l




         JEFFREY CHUBAK
   Nc,tary Public, Sate of New Volte
          No. 02CH6403994
   Quallfied In Westchester County
Commission Expires FebfuarY 1o, 2024




                                            I    .
                                      SERVICE LIST


Charles E. Boulbol P.C.                      Huebscher Con ulting
26 Broadway, I 7111 Floor                   630 Third Avenue, 21 ~ Floor
New York, NY 10004                           N cw York, NY 100 I 7
rtra<.: k(cmnsn .com                        Attn: Eric M . Huebscher
                                            l'. hucb-;c h~r
                                            - - -- ·-
                                                           1u hucb..,ch('rcon ul 1n" om
                                                        - ~ - - · - - - - - - - .U::.. - -- -



Office of the United States Trustee
20 l Varick Street, Room I 006
New York, NY 10014
Attn: Rj chard Monisscy
ric hard .morris~ey(cou. doj. go,·
